In this action, the plaintiff sought to recover the value of a carload of cotton-seed meal alleged to have been sold to the defendant, a retail dealer at Silver’s Mills in the town of Dexter, Maine. The jury returned a verdict for the defendant, and the case comes to this court on a verdict to set it aside as against the evidence.
The plaintiff’s contention is that in July, 1910, it sold to the defendant lour carloads of cottonseed meal, viz: two carloads on July 7, one for October shipment, and one for December shipment, and two carloads on July 9 both for November shipment; and it is claimed that the payments made by the defendant were for one of the carloads sold July 7 for October shipment and for one of those sold July 9 for November shipment. A third carload was forwarded to the defendant January 16, 1911, and immediately after the invoice of the third shipment was received by the defendant, he wrote a letter to the plaintiff, stating that he had purchased only two carloads of cotton-seed meal and having already received those he refused to accept the third shipment. The plaintiff replied, reviewing the negotiations between them, and insisting that the defendant had purchased four carloads and that there was one more due him besides the one then on the track at Silver’s Mills. Motion for new trial overruled.